Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDEMENT 
An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner's amendment was given by Applicants’ Representative Mr. Namo Kim on June 4th, 2021 via telephone correspondence for Claim 10 to be amended as follows:
Amendment to Claim by Examiner:
10. (Currently Amended) A non-transitory computer readable medium storing an optical modulator control program, that, when executed by a computer, cause the computer to: control a bias voltage of an optical modulator that is configured to modulate a6Application No. 16/977,960Docket No.: 2209650.00330US1Amendment dated May 4, 2021Reply to Office Action of February 4, 2021 continuous light from a light source by a control signal and periodically update the control signal at predetermined cycles; set the control signal at two stages including a preliminary search executed only at a time of an initial startup and a feedback proportional control periodically executed for each cycle of the predetermined cycles; set the control signal used at a time of the feedback proportional control subsequently executed as a reference value in the preliminary search; repeat, in the feedback proportional control, the following processing of starting control of the optical modulator by setting the control signal to the reference value set in the preliminary search or a reference value stored in the feedback proportional control in a previous cycle, 
					Response to Remarks
Regarding applicants’ remarks regarding independent claims 1, 6 and 10 on page 10 of the remarks section:
The applicant has amended claims 1 and 6 to incorporate the subject matter of previous claims 2 and 7 respectively and also the limitation “in the feedback control, a search range for a minimum value of the error signal is set and centered about the reference value set in the preliminary search”. Claim 10 is similarly amended to incorporate the similar limitations of amended claims 1 and 6. 

Reasons for Allowance

Claims 1, 3-6, and 8-10 are Allowed over the prior arts of record.
3.	Based on the Interview (Phone Conference) held on June 4th, 2021 the Applicant representative authorized the Examiner to enter the amendments via an Examiner’s Amendment (Mentioned Above).   
4.	Based on the current amendments made to the independent claims and the examiner agreeing with the remarks presented by the Applicant as to the Shen and Gronbach references not teaching the amendments, the following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below: 

Regarding Claim 1:
An optical transceiver device comprising: an optical modulator that is configured to modulate a continuous light from a light source, control a bias voltage of the optical modulator by a control signal, and periodically update the control signal at predetermined cycles; at least one processor; and at least one memory coupled to the at least one processor, the memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: set the control signal at two stages including a preliminary search executed only at a time of an initial startup and a feedback proportional control periodically executed for each cycle of the predetermined cycles; set, in the preliminary search, the control signal used at a time of starting the feedback proportional control subsequently executed as a reference value; and repeat, in the feedback proportional control, the following processing of starting control of the optical modulator by setting the control signal to the reference value set in the preliminary search or a reference value stored in the feedback proportional control in a previous cycle, calculating a new reference value based on an error signal obtained from the optical modulator as a result of controlling the optical modulator, and controlling the optical modulator by setting the control signal to the calculated new reference value, thereby acquiring the control signal in which the error signal is minimized as an optimal control signal and setting the optimal control signal as the control 2Application No. 16/977,960Docket No.: 2209650.00330US1Amendment dated May 4, 2021Reply to Office Action of February 4, 2021signal for controlling the optical modulator, and storing the set optimal control signal as a reference value to be used at a time of starting the feedback proportional control in a next cycle, wherein in the preliminary search, a predetermined number of control signals are selected in a predetermined range in which it is assumed that the error signal may be minimized, the optical modulator is controlled using each of the predetermined number of control signals, and one of the predetermined number of control signals that minimizes the error signal is set as the reference value, and in the feedback proportional control, a search range for a minimum value of the error signal is set and centered about the reference value set in the preliminary search.

Regarding Claim 6:
An optical modulator control method comprising: controlling a bias voltage of an optical modulator that is configured to modulate a continuous light from a light source by a control signal and periodically updating the control signal at predetermined cycles; setting the control signal at two stages including a preliminary search executed only at a time of an initial startup and a feedback proportional control periodically executed for each cycle of the predetermined cycles; setting the control signal used at a time of starting the feedback proportional 4Application No. 16/977,960Docket No.: 2209650.00330US1 Amendment dated May 4, 2021 Reply to Office Action of February 4, 2021 control subsequently executed as a reference value in the preliminary search; repeating, in the feedback proportional control, the following processing of starting control of the optical modulator by setting the control signal to the reference value set in the preliminary search or a reference value stored in the feedback proportional control in a previous cycle, calculating a new reference value based on an error signal obtained from the optical modulator as a result of controlling the optical modulator, and controlling the optical modulator by setting the control signal to the calculated new reference value, thereby acquiring the control signal in which the error signal is minimized as an optimal control signal and setting the optimal control signal as the control signal for controlling the optical modulator, and storing the set optimal control signal as a reference value to be used at a time of starting the feedback proportional control in a next cycle, and selecting, in the preliminary search, a predetermined number of control signals in a predetermined range in which it is assumed that the error signal may be minimized, controlling the optical modulator using each of the predetermined number of control signals, and setting one of the predetermined number of control signals that minimizes the error signal as the reference value, wherein in the feedback proportional control, a search range for a minimum value of the error signal is set and centered about the reference value set in the preliminary search.

Regarding Claim 10:
A non-transitory computer readable medium storing an optical modulator control program, that, when executed by a computer, cause the computer to: control a bias voltage of an optical modulator that is configured to modulate a6Application No. 16/977,960Docket No.: 2209650.00330US1Amendment dated May 4, 2021Reply to Office Action of February 4, 2021 continuous light from a light source by a control signal and periodically update the control signal at predetermined cycles; set the control signal at two stages including a preliminary search executed only at a time of an initial startup and a feedback proportional control periodically executed for each cycle of the predetermined cycles; set the control signal used at a time of the feedback proportional control subsequently executed as a reference value in the preliminary search; repeat, in the feedback proportional control, the following processing of starting control of the optical modulator by setting the control signal to the reference value set in the preliminary search or a reference value stored in the feedback proportional control in a previous cycle, calculating a new reference value based on an error signal obtained from the optical modulator as a result of controlling the optical modulator, and controlling the optical modulator by setting the control signal to the calculated new reference value, thereby acquiring the control signal in which the error signal is minimized as an optimal control signal and setting the optimal control signal as the control signal for controlling the optical modulator, and storing the set optimal control signal as a reference value to be used at a time of starting the feedback proportional control in a next cycle, and select, in the preliminary search, a predetermined number of control signals in a predetermined range in which it is assumed that the error signal may be minimized, control the optical modulator using each of the predetermined number of control signals, and set one of the7Application No. 16/977,960Docket No.: 2209650.00330US1 Amendment dated May 4, 2021Reply to Office Action of February 4, 2021predetermined number of control signals that minimizes the error signal as the reference value, wherein in the feedback proportional control, a search range for a minimum value of the error signal is set and centered about the reference value set in the preliminary search.


Regarding Claim 1:  Prior arts Shen (US 2011/0164300) in view of Gronbach (US 2005/0190428) teaches the following limitations of claim 1: control a bias voltage of an optical modulator and periodically update the control signal at predetermined cycles, set the control signals at two stages where a preliminary search stage is used at a time of starting a feedback proportional control stage and the feedback proportional control is periodically executed for each cycle of the predetermined cycles, repeat in the feedback proportional control stage the processing of starting control of the optical modulator by setting the reference value stored in the feedback proportional control in a previous cycle, calculating a new reference value based on an error signal obtained from the modulator as a result of controlling the modulator, controlling the modulator by setting the control signal to the calculated new reference value wherein the control signal is which has an error signal minimized as an optimal control signal and setting the optimal control signal at the control for controlling the optical modulator and storing the set optical control signal as a reference value to be used at a time of starting the feedback proportional control in a next cycle (the detailed rejection is stated within office action dated 2/4/2021) within claim 1, but does not explicitly teach the limitations “wherein in the preliminary search, a predetermined number of control signals are selected in a predetermined range in which it is assumed that the error signal may be minimized, the optical modulator is controlled using each of the predetermined number of control signals, and one of the predetermined number of control signals that minimizes the error signal is set as the reference value, and in the feedback proportional control, a search range for a minimum value of the error signal is set and centered about the reference value set in the preliminary search”.

Regarding Claim 6: Prior arts Shen (US 2011/0164300) in view of Gronbach (US 2005/0190428) teaches the following limitations of claim 6: control a bias voltage of an optical modulator and periodically update the control signal at predetermined cycles, set the control signals at two stages where a preliminary search stage is used at a time of starting a feedback proportional control stage and the feedback proportional control is periodically executed for each cycle of the predetermined cycles, repeat in the feedback proportional control stage the processing of starting control of the optical modulator by setting the reference value stored in the feedback proportional control in a previous cycle, calculating a new reference value based on an error signal obtained from the modulator as a result of controlling the modulator, controlling the modulator by setting the control signal to the calculated new reference value wherein the control signal is which has an error signal minimized as an optimal control signal and setting the optimal control signal at the control for controlling the optical modulator and storing the set optical control signal as a reference value to be used at a time of starting the feedback proportional control in a next cycle (the detailed rejection is stated within office action dated 2/4/2021) within claim 6, but does not explicitly teach the limitations “selecting, in the preliminary search, a predetermined number of control signals in a predetermined range in which it is assumed that the error signal may be minimized, controlling the optical modulator using each of the predetermined number of control signals, and setting one of the predetermined number of control signals that minimizes the error signal as the reference value, wherein in the feedback proportional control, a search range for a minimum value of the error signal is set and centered about the reference value set in the preliminary search”.

Regarding Claim 10:  Prior arts Shen (US 2011/0164300) in view of Gronbach (US 2005/0190428) teaches the following limitations of claim 10: control a bias voltage of an optical modulator and periodically update the control signal at predetermined cycles, set the control signals at two stages where a preliminary search stage is used at a time of starting a feedback proportional control stage and the feedback proportional control is periodically executed for each cycle of the predetermined cycles, repeat in the feedback proportional control stage the processing of starting control of the optical modulator by setting the reference value stored in the feedback proportional control in a previous cycle, calculating a new reference value based on an error signal obtained from the modulator as a result of controlling the modulator, controlling the modulator by setting the control signal to the calculated new reference value wherein the control signal is which has an error signal minimized as an optimal control signal and setting the optimal control signal at the control for controlling the optical modulator and storing the set optical control signal as a reference value to be used at a time of starting the feedback proportional control in a next cycle (the detailed rejection is stated within office action dated 2/4/2021) within claim 10, but does not explicitly teach the limitations “select, in the preliminary search, a predetermined number of control signals in a predetermined range in which it is assumed that the error signal may be minimized, control the optical modulator using each of the predetermined number of control signals, and set one of the7Application No. 16/977,960Docket No.: 2209650.00330US1 Amendment dated May 4, 2021Reply to Office Action of February 4, 2021predetermined number of control signals that minimizes the error signal as the reference value, wherein in the feedback proportional control, a search range for a minimum value of the error signal is set and centered about the reference value set in the preliminary search”.
4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637